IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 13-657V
                                         Filed: August 6, 2014
                                         (Not to be published)

********************************
SUSAN MOODY,                                    *
                            Petitioner,         *     Conceded; Influenza Vaccine;
v.                                              *     Shoulder Injury related to vaccine
                                                *     administration [SIRVA]; Proffer
SECRETARY OF HEALTH                             *     on Damages
AND HUMAN SERVICES,                             *
                            Respondent.         *
********************************
Cary Michel Toland, Esq., Law Office of Cary M. Toland, PC, Brownsville, TX for
petitioner.
Lindsay Corliss, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                     DECISION ON DAMAGES1

Gowen, Special Master:

       On September 10, 2013, Susan Moody [“petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 [the “Vaccine Act” or “Program”]. The petition alleges that petitioner
received the influenza vaccine on September 11, 2011, and thereafter suffered a
shoulder injury which was caused-in-fact by the influenza vaccine. Petition at 1. On
December 27, 2013, respondent filed her Rule 4(c) report [“Respondent’s Report”], in
which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 4. Chief Special Master Vowell issued a Ruling on Entitlement
on December 27, 2013. I was reassigned this case on March 6, 2014.

        On August 4, 2014, respondent filed a proffer on award of compensation, which
indicated that petitioner agreed to the compensation amount. Additionally, petitioner’s
counsel was contacted by my chambers on August 6, 2014, where he confirmed
petitioner’s agreement with the proposed compensation amount contained within the
filed Proffer.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2006).
        Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $80,000.00 (representing compensation for future medical
expenses ($6,000.00), lost future earnings ($3,095.00), pain and suffering
($64,870.61), and past unreimbursable expenses ($6,034.39)) in the form of a
check payable to petitioner, Susan Moody. This amount represents compensation
for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.
                                                 s/Thomas L. Gowen
                                                 Thomas L. Gowen
                                                 Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
SUSAN MOODY,                        )
                                    )
       Petitioner,                  )    No. 13-657V ECF
                                    )
              v.                    )    Special Master Gowen
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On September 10, 2013, petitioner, Susan Moody (“petitioner”), filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986 (the “Vaccine Act”), as

amended. 42 U.S.C. §§ 300aa-1 et seq. Petitioner alleged that her September 11, 2011,

influenza (“flu”) vaccination resulted in a shoulder injury related to vaccine administration

(“SIRVA”). Petitioner alleged a theory based on causation-in-fact. The Secretary of Health and

Human Services (“respondent”) filed a Vaccine Rule 4(c) Report, conceding that petitioner

suffered from SIRVA as a result of her vaccination, and recommending that petitioner be

awarded compensation. Respondent hereby submits the following proffer regarding the award of

compensation. This proffer does not address final attorneys’ fees and litigation costs. Petitioner

is additionally entitled to reasonable attorneys’ fees and litigation costs, to be determined at a

later date upon petitioner submitting substantiating documentation.

I.     Items of Compensation

       A.      Future Medical Care Expenses

       Respondent proffers that, based on the evidence of record, petitioner is entitled to an
award for projected unreimbusable medical care expenses to be incurred from the date of

judgment as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(A). Respondent

proffers that the appropriate amount of an award for petitioner’s future medical expenses is

$6,000.00. Petitioner agrees.

          B.      Lost Future Earnings

          The parties agree that, based upon the evidence of record, petitioner is entitled to future

lost earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa–15(a)(3)(A). Respondent

proffers that the appropriate award for petitioner’s future lost earnings is $3,095.00. Petitioner

agrees.

          C.      Pain and Suffering

          Respondent proffers that petitioner should be awarded $64,870.61 for her actual and

projected pain and suffering as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(4).

Petitioner agrees.

          D.      Past Unreimburseable Expenses

          Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $6,034.39. Petitioner agrees.

          E.      Medicaid Lien

          Petitioner represents that there are no outstanding Medicaid liens related to her vaccine-

related injury.




                                                    2
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following: 1

       A.      A lump sum payment of $80,000.00 (representing compensation for future

               medical expenses ($6,000.00), lost future earnings ($3,095.00), pain and suffering

               ($64,870.61), and past unreimbursable expenses ($6,034.39)), in the form of a

               check payable to petitioner, Susan Moody. This amount accounts for all elements

               of compensation under 42 U.S.C. § 300aa–15(a) to which petitioner would be

               entitled. Petitioner is a competent adult. Evidence of guardianship is not required

               in this case.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to petitioner: $80,000.00.


                                              Respectfully submitted,

                                              STUART F. DELERY
                                              Assistant Attorney General

                                              RUPA BHATTACHARYYA
                                              Director
                                              Torts Branch, Civil Division

                                              VINCENT J. MATANOSKI
                                              Deputy Director
                                              Torts Branch, Civil Division


       1
         Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, projected lost earnings, and future pain and suffering.
                                                  3
                        VORIS E. JOHNSON, JR.
                        Assistant Director
                        Torts Branch, Civil Division

                        /s/ Lindsay Corliss
                        LINDSAY CORLISS
                        Trial Attorney
                        Torts Branch, Civil Division
                        U. S. Department of Justice
                        P.O. Box l46, Benjamin Franklin Station
                        Washington, D.C. 20044-0146
Dated: August 4, 2014   Direct dial: (202) 616-9197




                           4